Exhibit 10.3

 

FORM OF RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Agreement”) is entered into by and among (a) the
undersigned holders of membership interests (the “Company Members”) in HOF
Village, LLC, a Delaware limited liability company (the “Company”), (b) Hall of
Fame Village, Inc., an Ohio corporation (“HOFVI”; the Company Members and HOFVI
are together referred to herein as the “Holders”), (c) Gordon Pointe Acquisition
Corp, a Delaware corporation (“Acquiror”), (d) GPAQ Acquisition Holdings, Inc.,
a Delaware corporation (“Holdings”), and (e) HOF Village Newco, LLC, a Delaware
limited liability company (“Newco”).

 

This Agreement is being delivered pursuant to the Agreement and Plan of Merger,
dated as of September 16, 2019 (as it may be amended, supplemented or modified
from time to time in accordance with its terms, and collectively with all the
schedules, exhibits and attachments thereto, and all other agreements and
documents contemplated thereby, the “Merger Agreement”), by and among
(i) Acquiror, (ii) Holdings, (iii) GPAQ Acquiror Merger Sub, Inc., a Delaware
corporation and a wholly-owned subsidiary of Holdings (“Acquiror Merger Sub”),
(iv) GPAQ Company Merger Sub, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of Holdings (“Company Merger Sub”), (v) the Company, and
(vi) Newco.

 

All capitalized terms not otherwise defined in this Agreement shall have the
meanings assigned thereto in the Merger Agreement.

 

RECITALS:

 

A. Acquiror is a special purpose acquisition company incorporated to acquire one
or more operating businesses through a Business Combination.

 

B. The Company, directly and indirectly through its subsidiaries, is the owner
and operator of a sports, entertainment, hospitality, conference, and ceremony
destination based around the Pro Football Hall of Fame, professional football
(including the National Football League), sports celebrities, football history,
and related opportunities

 

C. Holdings is a newly incorporated Delaware corporation that, at all times
prior to the Effective Time, will be owned 100% by Acquiror.

 

D. In advance of the Mergers, the Company will transfer all of its assets,
liabilities and obligations to Newco, pursuant to the Contribution Agreement.

 

E. Upon the terms and subject to the conditions set forth in the Merger
Agreement, the parties to the Merger Agreement desire and intend to effect a
business combination transaction pursuant to which (i) Acquiror Merger Sub will
merge with and into Acquiror, with Acquiror continuing as the surviving entity,
and with the security holders of Acquiror receiving substantially equivalent
securities of Holdings, and (ii) Company Merger Sub will merge with and into
Newco, with Newco continuing as the surviving entity, and with the members of
Newco receiving shares of common stock of Holdings.

 



1

 



 

F. As a result of the Mergers, Acquiror and Newco will become wholly-owned
subsidiaries of Holdings, and Holdings will become a publicly traded company.

 

G. As an essential inducement for Holdings, Acquiror and Acquiror Merger Sub to
enter into the Merger Agreement and the other related ancillary agreements and
to consummate the Transactions, each Holder shall have signed and delivered (and
not revoked or attempted to revoke) this Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties hereto agrees as follows:

 

1. General Release of Claims.

 

(a) Effective for all purposes as of the Effective Time, each undersigned Holder
acknowledges and agrees, on behalf of such Holder and its Affiliates and each of
their respective trustees, beneficiaries, directors, officers, managers,
partners, members, Affiliates, Subsidiaries, estates, successors and assigns
(each, a “Releasing Party”), that each hereby fully, unconditionally,
irrevocably and forever releases and discharges Acquiror, the Merger Subs,
Holdings, Newco, Acquiror Surviving Subsidiary, and Company Surviving Subsidiary
(each, a “Beneficiary”), and each Beneficiary’s Affiliates, Representatives,
members, partners, direct and indirect equityholders (other than the Company and
the Holders), successors, predecessors and assigns (each, including any
Beneficiary, a “Released Party” and collectively, the “Released Parties”) from,
and waives, any and all claims, damages, penalties, fines, liabilities,
deficiencies, losses, costs, interest, judgments, expenses and fees, including
court costs and attorneys’ fees and expenses of any nature whatsoever, whether
legal, equitable or otherwise, relating to or arising from the conduct,
operations, management and affairs of the Company, Newco and/or their
Subsidiaries, and their respective direct and indirect equityholders in
connection therewith (including in relation to any direct or indirect interest
in the Company or Newco) prior to the Effective Time, including, where
applicable, in such Releasing Party’s capacity as a current or former director,
officer, manager, partner, member, direct or indirect equityholder, employee or
agent of Newco, the Company or any of their respective Affiliates, whether
arising from or in connection with the Transactions or any agreement or
understanding (in effect on or prior to the Effective Time) or otherwise, at law
or in equity, that such Releasing Party ever had, now has or hereafter can,
shall or may have or assert it has against any of the Released Parties, in each
case whether known, unknown or capable of being known, or whether or not the
facts that could give rise to or support such a claim are known or should have
been known, except for any Retained Claims (as defined in Section 1(d)) (each of
the foregoing, except for any Retained Claims, a “Claim”, and collectively, the
“Claims”), and shall not seek to recover any amounts in connection therewith or
thereunder from any of the Released Parties and hereby releases the Released
Parties from any and all actions with respect thereto. WITHOUT LIMITING THE
FOREGOING, EXCEPT FOR ANY RETAINED CLAIMS, EACH RELEASING PARTY EXPRESSLY WAIVES
AND RELINQUISHES ALL RIGHTS AND BENEFITS AFFORDED BY ANY APPLICABLE STATUTE OR
COMMON LAW PRINCIPLE OF ANY JURISDICTION IN THE CONTEXT OF A GENERAL RELEASE,
WHICH STATUTE GENERALLY PROVIDES FOR THE FOLLOWING: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS,
HER OR ITS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF KNOWN BY HIM,
HER OR IT MAY HAVE MATERIALLY AFFECTED HIS, HER OR ITS SETTLEMENT WITH THE
DEBTOR.” EACH RELEASING PARTY ACKNOWLEDGES THAT HE, SHE OR IT HAS CAREFULLY READ
THE FOREGOING WAIVER AND GENERAL RELEASE AND UNDERSTANDS ITS CONTENTS.

 



2

 



 

(b) Each undersigned Holder acknowledges that such Holder may hereafter discover
facts in addition to or different from those which such Holder now knows or
believes to be true with respect to the subject matter of this Section 1, but it
is such Holder’s intention to fully and finally and forever settle and release
any and all matters, disputes and differences, known or unknown, suspected and
unsuspected, which do now exist or may exist or heretofore have existed between
any Releasing Party and any Released Party with respect to the subject matter of
this Section 1 (subject to Sections 1(d) and 1(e)). In furtherance of this
intention, the releases herein shall be and remain in effect as full and
complete general releases notwithstanding the discovery or existence of any such
additional or different facts.

 

(c) Each undersigned Holder, on behalf of each Releasing Party, further
covenants and agrees that such Releasing Party has not heretofore sold,
transferred, hypothecated, conveyed or assigned, and shall not hereafter sue any
Released Party upon, any Claim released under this Agreement, and that each
Releasing Party shall, severally and not jointly, indemnify and hold harmless
the Released Parties against any loss or liability on account of any actions
brought by such Releasing Party or such Releasing Party’s assigns or prosecuted
on behalf of such Releasing Party and relating to any Claim released under this
Section 1. Each of the Released Parties is an express third-party beneficiary of
each provision of this Section 1. Any breach of the foregoing releases and
covenants by a Releasing Party not to sue shall be deemed a breach of this
Agreement by the Company. For the avoidance of doubt, Acquiror and Holdings and
its Subsidiaries shall not be Releasing Parties.

 

(d) Notwithstanding any other provision of this Agreement to the contrary,
including, but not limited to, this Section 1, the foregoing releases and
covenants shall not apply to any Claims (i) relating to or arising out of the
Merger Agreement or any ancillary agreement delivered in connection therewith to
which Acquiror or Holdings is a party (each, an “Ancillary Agreement”), (ii) for
any period prior to the Closing for accrued salary, accrued benefits and other
accrued compensation (including expense reimbursement) for periods prior to the
Closing, (iii) arising under any customary indemnification agreement providing
for the indemnification of officers, employees and directors of the Company or
Newco in their capacity as such, (iv) relating to or arising out of any
contractual obligations to the extent that they require performance and relate
to the period after the date of the Merger Agreement, in each case under any
written agreement, contract, or binding side letter (x) the terms of which have
been disclosed to Acquiror prior to the date of the Merger Agreement, or
(y) expressly required to be entered into pursuant to the terms of the Merger
Agreement, or (z) entered into at or after the Effective Time, in each case,
between a Releasing Party and/or its Affiliates, on the one hand, and any
Released Party, on the other hand, or (v) against the Company relating to or
arising out of any contractual obligations to the extent that they require
performance and relate to the period after the date of the Merger Agreement, in
each case under any written agreement, contract, or binding side letter (1) the
terms of which have been disclosed to Acquiror prior to the date of the Merger
Agreement, (2) expressly required to be entered into pursuant to the terms of
the Merger Agreement, or (3) entered into at or after the Effective Time, in
each case between a Releasing Party and/or its Affiliates, on the one hand, and
the Company, on the other hand. The agreements referenced in clause (v),
include, without limitation, (I) that certain Master Transaction Agreement dated
December 11, 2018, as amended, (II) that certain side letter agreement, dated
September 16, 2019, between the Company and PFHOF and (III) that certain side
letter agreement, dated September 16, 2019, between the Company and Industrial
Realty Group, LLC (true, complete and correct copies of which are attached
hereto). All of the Claims described in this Section 1(d) are referred to
herein, collectively, as the “Retained Claims”.

 



3

 



 

(e) The releases set forth in this Section 1 are conditioned upon the
consummation of the Mergers as contemplated in the Merger Agreement, and shall
become null and void, and shall have no effect whatsoever, without any action on
the part of any Person, if the Mergers are not consummated for any reason.

 

2. Termination of Contracts.

 

(a) Each undersigned Holder consents, effective as of immediately prior to the
Effective Time, to the termination of each of the Contracts listed on
Schedule 6.04(a) to the Merger Agreement to which it is a party, without any
cost or other liability or obligation to Newco, Holdings or its Subsidiaries, in
accordance with Section 6.04(a) of the Merger Agreement.

 

(b) The agreement set forth in Section 2(a) is conditioned upon the consummation
of the Mergers as contemplated in the Merger Agreement, and shall become null
and void, and shall have no effect whatsoever, without any action on the part of
any Person, if the Mergers are not consummated for any reason.

 

3. Additional Agreements and Acknowledgements.

 

(a) Each undersigned Holder (i) confirms that such Holder (A) has made its own
investigation of Acquiror and Holdings and has had the opportunity to ask
representatives of Holdings and Acquiror questions with regard to the subject
matter of this Agreement and the Merger Agreement, (B) has had a reasonable time
and opportunity to consult with such Holder’s financial, legal, tax and other
advisors, if desired, before signing this Agreement, (C) has entered into this
Agreement, on behalf of itself and the other Releasing Parties, voluntarily,
with the intention of fully and finally extinguishing all Claims other than the
Retained Claims, and (D) has received and had a reasonable opportunity to review
and understand the Merger Agreement, and (ii) represents and warrants that such
Holder has not relied, in whole or in part, on any statements or representations
made by or on behalf of any Released Parties in connection herewith or otherwise
(other than any express representations or warranties given by a Released Party
and set forth in the Merger Agreement or any Ancillary Agreement).

 



4

 



 

(b) Each undersigned Holder represents and warrants that such Holder has all
requisite power and authority and full legal capacity to execute and deliver
this Agreement, and to carry out such Holder’s obligations hereunder. This
Agreement has been duly executed and delivered by such Holder, and constitutes
the valid and binding obligation of such Holder, enforceable in accordance with
its terms.

 

(c) This Agreement shall be construed exclusively in accordance with, and
governed in all respects exclusively by, the internal laws of the State of
Delaware (without giving effect to principles of conflicts of laws).

 

(d) This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and such party’s successors and assigns (if any); provided,
however, that no Holder may assign this Agreement or any rights or obligations
hereunder (by operation of law or otherwise) to any Person without Acquiror’s
prior written consent.

 

(e) Each Beneficiary and each of the other Released Parties and each of their
respective successors and assigns are intended third party beneficiaries of this
Agreement.

 

(f) Each undersigned Holder acknowledges that (i) this Agreement is intended to
be a material inducement for Holdings, Acquiror, Acquiror Merger Sub, and Newco
to, and (ii) Holdings, Acquiror, Acquiror Merger Sub, and Newco will be relying
on such Holder’s execution and delivery to Acquiror of this Agreement, and such
Holder’s agreement to be bound by the terms hereof, in determining whether to,
proceed to consummate the Mergers and the other Transactions, and accordingly,
that once delivered to Acquiror, this Agreement shall be irrevocable.

 

(g) If any provision of this Agreement is held to be unenforceable for any
reason, such provision and all other related provisions shall be modified rather
than voided if possible, in order to achieve the intent of the parties to the
Merger Agreement to the extent possible. In any event, all other unrelated
provisions of this Agreement shall be deemed valid and enforceable to the full
extent permitted by Law.

 

(h) This Agreement may be executed in any number of counterparts (including via
facsimile or other electronic transmission), each of which shall constitute an
original and all of which together shall constitute one and the same instrument.

 

(i) All notices and other communications hereunder shall be made in accordance
with Section 11.02 of the Merger Agreement to the address, email or facsimile
set forth under each party’s signature below.

 

(Remainder of page intentionally left blank)



 

5

 

 

IN WITNESS WHEREOF, each of the undersigned parties has executed this Agreement,
or has caused this Agreement to be executed by a duly authorized officer, on the
day and year indicated below.

 

Dated:                                       , 2019

 



      (Name)           (Signature)           (Name of Signatory Typed or
Printed)           (Title of Signatory if Applicable)           Address        
  Facsimile           Email

 



 

 



 



IN WITNESS WHEREOF, each of the undersigned parties has executed this Agreement,
or has caused this Agreement to be executed by a duly authorized officer, on the
day and year indicated below.

 





  GORDON POINTE ACQUISITION CORP         By:     Name: James J. Dolan   Title:  
Chairman & CEO   Dated: _____________, 2019         Address: 90 Beta Drive    
Pittsburgh, PA 15238     Attn: Douglas L. Hein, CFO         GPAQ Acquisition
Holdings, Inc.         By:     Name: James J. Dolan   Title:   Chairman & CEO  
Dated: _____________, 2019         Address: 90 Beta Drive     Pittsburgh, PA
15238     Attn: Douglas L. Hein, CFO         HOF VILLAGE NEWCO, LLC         By:
HOF Village, LLC, its Sole Member         By:     Name: Michael Crawford  
Title: Chief Executive Officer   Dated: _____________, 2019         Address:
1826 Clearview Ave NW     Canton, OH 44708     Attn: Michael Crawford, CEO



 

 

 



 

 

 

